SEPARATE CONCURRING OPINION ON MOTION FOR REHEARING.
VALLIANT, C. J.
The opinion of my learned brother Graves, in which I concur, so completely covers all the points in the case that I hesitate to attempt to add anything more, but in the motion for a rehearing there are two points urged with so much earnestness and force by the learned counsel for respondents that in deference to them I feel constrained to say a few words.
I. It is contended that the General Assembly of the Cumberland Presbyterian Church had full control of the subject and had authority to do what they essayed to do and what respondents think they accomplished.
Before and until the accomplishment of that act there were two separate organizations, two separate entities, the Presbyterian Church, U. S. A., and the Cumberland Presbyterian Church, each having a confession of faith essentially different from the other, at least a confession of faith which one of them interpreted to be essentially different from the other, and which, because of that interpretation, whether right or wrong, held itself independent of and separate from the other. But that act, whether we call it a merger, a union or a reunion, if full effect be given to it, was an extinguishment of the Cumberland Presbyterian *692Church as an entity; it was an extinguishment even of the General Assembly itself which committed the act.
As a rule an executive body appointed to administer the affairs of an association, is created to effectuate the purpose of the association — to preserve it, not to destroy or extinguish it. However plenary in words the powers given to such a body may be, they must be construed in the light of the purpose for which they were given. In this particular there can be no difference between a church organization and an organization of any other kind, unless it be that the presumption that the executive board was created to preserve and perpetuate is stronger in regard to a church organization than any other, because a church organization always looks to perpetuity.
It is almost impossible to imagine an organization delegating to its executive board, or its administrative body, by whatsoever name it may be called, the power to take its own life, to destroy the organization; certainly no such power can be implied, and if it is conferred, it must be by express terms. There is nothing-in the record in this case to show that any such power was conferred on the General Assembly of the Cumberland Presbyterian Church. All the powers conferred were to aid in carrying into effect the purpose for which the Church was organized. The powers that the General Assembly had at the date of this alleged union were the same and only the same that it had from the beginning of the organization of the Church. Surely there was nothing in the original act of the church organization that indicated a purpose to unite with or become merged into the Presbyterian Church, therefore 'it cannot be implied that the power to effect such a union or merger was given to the General Assembly at the beginning of the church organization, and there have been no additional powers given since. It is argued in one of the briefs that the power of the General Assembly was derived, not from the people composing *693the church, hut from the Divine Founder of the Christian religion. That may or may not be true as a theological dogma — we do not know. Human tribunals are limited within the bounds of human laws and, therefore, if we should attempt to follow that argument it would lead us outside of our boundary and we should be unable to find our way. The Church has its written laws and those laws were written by men and we can only interpret them as the work of men: The only knowledge we have of the powers of the General Assembly is derived from those written laws. It is said in the brief that all the membership of the Cumberland Presbyterian Church assented to a declaration contained in the Church constitution to the effect that the governmental power of the Church comes from the Divine Founder, and therefore the defendants in this suit cannot question the act of the General Assembly. But the same constitution which it is claimed concedes the Divine authority of the General Assembly in matters of church government, specifies certain powers which are conferred on the General Assembly, and among those specifications the power to transfer all members of this church into another church is not expressed.
If we are to understand the argument to be that the power of the General Assembly is unlimited because of its Divine authority, then it would follow that the General Assembly could merge this church into any other Christian church, however different in its confession of faith. Assuming that the General Assembly of the Cumberland Presbyterian Church derived its authority from the Divine Founder, we must assume also that the General Assembly of the Presbyterian Church, U. S. A., derived its authority from the same Divine source, and if so, in matters of Christian faith both General Assemblies were unerring. Yet we find that in 1810 there was a wide difference in the Confessions of Faith of the two churches as each interpreted it, and that difference existed *694until 1906, when tbe General Assembly of tbe Cumberland Presbyterian Churcb extinguished that Church by merging into the Presbyterian Church, U. S. A. For nearly a hundred years the Divinely created and Divinely empowered General Assembly of the Cumberland Church suffered its members to grope in error on the very point of faith on which that church was founded; that is to say, the members of the Cumberland Church groped in error if there was during all that time really no difference in what they deemed was essential in the dogmas of the two churches, because the Presbyterian Church, U. S. A., has been careful to say that it has not receded from the position it has held from the first. We say this with perfect reverence, and only to show how impossible it is for a human tribunal to follow the purely theological argument of the learned counsel who advance it. We are concerned now only with a question of title to property, and we are bound to decide that question according to human law. Whilst title to real estate is the only question before us to decide, yet in the argument a question of personal right might arise if full effect is given to the alleged act of union or merger. If that act carries the property of the Cumberland Presbyterian Church into the Presbyterian Church, U. S. A., it carries also its members, who ipso facto become members of the Presbyterian Church and subject to its discipline; the only way an individual member could avoid it would be to withdraw, and withdrawal concedes membership. Therefore, either one of these defendants, if he should act contrary to a rule of the Presbyterian Church or express a disbelief in one of the articles of Confession of Faith, would he liable to have charges preferred against him in a court of that church and if found guilty have the stigma of expulsion pronounced against him. Is it possible that one could be so stigmatized by a Church in which he never voluntarily became a member?
*695II. The other point on which I will express my views is the contention that in so far as the defendants’ case rests on what they claim to be a difference in the Confessions of Faith of the two churches it is without foundation because the General Assembly of the Presbyterian Church, TJ. S. A., has so interpreted its Confession of Faith that it does not mean to teach fatalism and is therefore not what the founders of the Cumberland Church thought it was, and that judgment of the ecclesiastical court on that question is final, and cannot be reviewed or its correctness questioned by this or any other court.
It may be conceded that the judgment of the Church court declaring the meaning of the Church dogmas is conclusive on all the members of that Church, but it is not conclusive on those who are not members. It may be conceded also that even a majority of the members of the Church, if they should dissent from the interpretation put upon its written doctrines by the Church court, would have no right to claim to be the Church and to hold the Church property in opposition to the minority who yield to the judgment of the Church court; but when the Church is seeking to reach out and take in people whomever were members and who refuse to become members, a different case is presented.
Doubtless many of the points of difference between different churches arise because those outside of a, particular church interpret its dogmas to mean what the church itself says they do not mean. The interpretation put on its dogmas by the church itself is binding on its own members, but not on those who are not its members, and a person outside has a right to put his own interpretation on them when they concern him and to govern himself accordingly. Perhaps if the General Assembly of the Cumberland Presbyterian Church had adopted the Confession of Faith of the Presbyterian Church and had then put an interpreta*696tion on it, that interpretation would he binding on its members, but that was never done; the only thing the General Assembly of the Cumberland Church did was to merge its church into the Presbyterian Church, while that church in its most solemn form declared it had never receded from the dogmas which it had always declared.
Therefore, in a case involving title to property, if a question arises as to the meaning of certain clauses in the Confession of Faith of a particular church and if the parties litigant are all members of the same church and if the highest ecclesiastical court of that church has put on the disputed clauses a certain interpretation, this court would adopt that interpretation as conclusive; but if the parties litigant on one side were not members of the church, we would have to take the written Confession of Faith and interpret it as we would any other written instrument.
Burgess, Fox and Graves, JJ., concur in the views herein expressed. Gantt, J., not sitting. The motion for rehearing is overruled.